DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on June 30th, 2022, with respect to the 112 rejections of the claims have been fully considered and are found persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (US 2010/0033989 A1) in view of Jiang et al. (WO 2013029400 A1) (Note that a translated version of this reference has been provided and is cited below).
Regarding claim 1, Teng teaches an optical element comprising: 
	a body of optical material (See, e.g., light guide plate 22 in Fig. 3); and 
	a plurality of microstructures along a surface of the body, wherein each microstructure of the plurality of microstructures has a sag profile (See, e.g., microstructure assemblies 224 in Fig. 3 and note this limitation is met because the microstructures necessarily have a physical sag profile).
	Teng lacks an explicit disclosure wherein each microstructure is a modified geometric shape with four outer boundaries, wherein each of the four outer boundaries inwardly curves toward a center of the microstructure.
	However, in an analogous optical field of endeavor Jiang teaches the use of a pincushion lens shape in a microlens array (See, e.g., surface 84 in Fig. 19 of Jiang which per page 6 paragraph 7 is a pincushion/pillow lens array which has this shape).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the microlenses of Teng to have the shape taught by Jiang, for the purpose of having more utility in the device (Note that Jiang teaches that this shape of lens allows for more beam angles as the various dimensions have different curvatures).   
Regarding claim 2, Teng teaches the device set forth above and further teaches wherein the sag profile is s(x) = x2/(R+√(R2-(k+1)*x2)), and R is a radius of curvature and k is a conic constant (See, e.g., Fig. 3 and note that this limitation is met because this equation can be used to described the microstructures of Teng).
Regarding claim 6, Teng teaches the device set forth above and further teaches wherein each microstructure has a pincushion shape (Note that as modified in the rejection of claim 1 above this limitation is met).
Regarding claim 7, Teng teaches the device set forth above and further teaches wherein the plurality of microstructures is periodically distributed (See, e.g., Fig. 3 which shows this).
Regarding claim 8, Teng teaches the device set forth above and further teaches wherein the body has two surfaces which are oriented opposite one another (See, e.g., Fig. 3 which shows this).
Regarding claim 9, Teng teaches the device set forth above and further teaches wherein each of the two surfaces includes a plurality of microstructures (See, e.g., Fig. 3 which shows this).
Regarding claim 10, Teng teaches an optical system comprising: 
	a light source (See, e.g., light source 24 in Fig. 2 which is a LED per paragraph [0030]); and 
	an optical element having a body of optical material and a plurality of microstructures along a surface of the body (See, e.g., light guide plate 22 which has lenticular lenses 260 along a top surface), wherein each microstructure of the plurality of microstructures generates a super-cosine intensity profile that provides an irradiance over a field of view (See, e.g., Fig. 4 which shows the lenses focusing light down onto microstructures 224 and then providing irradiance back up through to illuminate a scene or screen, and note that this limitation is met insofar as a super-cosine intensity profile, i.e. an intensity profile that provides an irradiance over a field of view, is possible to describe for this system).
	Teng lacks an explicit disclosure wherein each microstructure is a modified geometric shape with four outer boundaries, wherein each of the four outer boundaries inwardly curves toward a center of the microstructure.
		However, in an analogous optical field of endeavor Jiang teaches the use of a pincushion lens shape in a microlens array (See, e.g., surface 84 in Fig. 19 of Jiang which per page 6 paragraph 7 is a pincushion/pillow lens array which has this shape).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the microlenses of Teng to have the shape taught by Jiang, for the purpose of having more utility in the device (Note that Jiang teaches that this shape of lens allows for more beam angles as the various dimensions have different curvatures).     
Regarding claim 11, Teng teaches the system set forth above and further teaches wherein the light source is a diverging light source (See, e.g., paragraph [0030] which explains this).
Regarding claim 12, Teng teaches the system set forth above and further teaches wherein the diverging light source is chosen from a vertical cavity surface emitting laser, a side-emitting laser, and a light emitting diode (See, e.g., paragraph [0030] which explains this).
Regarding claim 14, Teng teaches the system set forth above and further teaches wherein the super-cosine intensity profile is expressed 
by: I(θ) = {(1/(cospθ), |θ| ≤ θ0  
		0, 	|θ| > θ0 where p is a real number representing power (See, e.g., Fig. 3 and note that this limitation is met because this equation is generic and can be used to describe the intensity profile of the prior art). 
Regarding claim 16, Teng teaches the system set forth above and further teaches wherein the body has two surfaces which are oriented opposite one another, wherein each of the two surfaces includes a plurality of microstructures, wherein microstructures on a first of the two surfaces focuses radiation onto its corresponding microstructure on the second surface (See, e.g., Figs. 3-4 which show the lenses focusing light onto the microstructures which then reflect the light up to illuminate a scene or screen).
Regarding claim 17, Teng teaches the system set forth above and further teaches wherein each of microstructure of the plurality of microstructures has a pincushion shape (See, e.g., the lenses 260 in Fig. 3 and note that this limitation is met in light of the 112 rejection above because they have a shape).
Regarding claim 18, Teng teaches the system set forth above and further teaches wherein the value of p is a positive number to provide a higher level of illumination along an outer edge of the field of view relative to a center of the field of view (Note that this limitation is met in light of the 112 rejection above because there is a level of illumination shown in Fig. 3 related to the field of view).
Regarding claim 19, Teng teaches the system set forth above and further teaches wherein the value of p is a negative number to provide a lower level of illumination along an outer edge of the field of view relative to a center of the field of view (Note that this limitation is met in light of the 112 rejection above because there is a level of illumination shown in Fig. 3 related to the field of view).
Regarding claim 20, Teng teaches a method of using an optical system, comprising:
	radiating an optical element with energy from a light source (See, e.g., light guide plate 22 which is radiated by light source 24 in Figs. 2-3), 
	wherein the light source is a diverging light source (See, e.g., paragraph [0030] which explains the light source is an LED which is a diverging light source); 
	wherein the optical element includes a body of optical material, and a plurality of microstructures along a surface of the body, wherein each microstructure of the plurality of microstructures has a sag profile (See, e.g., light guide plate 22 which has lenses 260 along a surface and note this limitation is met as the microstructures necessarily have a physical sag profile); and 
	wherein each microstructure of the plurality of microstructures generates a super-cosine intensity profile that provides an irradiance over a field of view (See, e.g., Figs. 3-4 which show the lenses providing irradiation/illumination to a scene/screen after focusing light onto microstructures 224 which reflect it back up through the lenses, and note that this limitation is met insofar as a super-cosine intensity profile, i.e. an intensity profile that provides an irradiance over a field of view, is possible to describe for this system). 
Teng lacks an explicit disclosure wherein each microstructure is a modified geometric shape with four outer boundaries, wherein each of the four outer boundaries inwardly curves toward a center of the microstructure.
	However, in an analogous optical field of endeavor Jiang teaches the use of a pincushion lens shape in a microlens array (See, e.g., surface 84 in Fig. 19 of Jiang which per page 6 paragraph 7 is a pincushion/pillow lens array which has this shape).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the microlenses of Teng to have the shape taught by Jiang, for the purpose of having more utility in the device (Note that Jiang teaches that this shape of lens allows for more beam angles as the various dimensions have different curvatures).     

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (US 2010/0033989 A1) in view of Mathew et al. (US 2013/0329460 A1) and further in view of Jiang et al. (WO 2013029400 A1) (Note that a translated version of this reference has been provided and is cited below). 
Regarding claim 13, Teng in view of Jiang teaches the system set forth above but lacks an explicit disclosure of a lens and a sensor.
	However, in an analogous optical field of endeavor Mathew teaches the use of a backlight module similar to the backlight module of Teng in an electronic display having a sensor and a lens (See, e.g., Fig. 12 which shows the backlight unit 126, and Fig. 22 which shows a sensor 244 and lens 242).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Teng in the combination of Teng and Jiang to be utilized in an electronic display as taught by Mathew for the purpose of providing the device with more functionality (Note that giving the backlight module something to illuminate necessarily results in more functionality than a backlight module without something to illuminate).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0223249 A1) in view of Jiang et al. (WO 2013029400 A1) (Note that a translated version of this reference has been provided and is cited below).
Regarding claim 1, Lee teaches an optical element comprising: 
	a body of optical material (See, e.g., light guide 12 in Fig. 1); and 
	a plurality of microstructures along a surface of the body, wherein each microstructure of the plurality of microstructures has a sag profile (See, e.g., features 26 in Fig. 1 and note that this limitation is met because they have a physical profile).
	Lee lacks an explicit disclosure wherein each microstructure is a modified geometric shape with four outer boundaries, wherein each of the four outer boundaries inwardly curves toward a center of the microstructure.
	However, in an analogous optical field of endeavor Jiang teaches the use of a pincushion lens shape in a microlens array (See, e.g., surface 84 in Fig. 19 of Jiang which per page 6 paragraph 7 is a pincushion/pillow lens array which has this shape).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the microlenses of Teng to have the shape taught by Jiang, for the purpose of having more utility in the device (Note that Jiang teaches that this shape of lens allows for more beam angles as the various dimensions have different curvatures).     
Regarding claim 3, Lee in view of Jiang teaches the device set forth above and further teaches wherein the plurality of microstructures is randomly distributed along the surface (See, e.g., Fig. 15 which shows an embodiment where the features 26 are randomly distributed).

Response to Arguments
Applicant’s arguments, filed on June 30th, 2022, have been fully considered and are partially persuasive.
Specifically, as explained above the arguments directed to the 112 rejections above are persuasive and those rejections have been withdrawn. Regarding all of the rejections directed towards 102 or 103 rejections and the Teng reference, note that a new grounds of rejection is being used to reject those claims and thus the arguments directed to the previous grounds of rejection are moot. Accordingly, for the above reasons applicant’s arguments are found persuasive or not persuasive respectively. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior art, alone or in combination, fails to teach wherein the irradiance over the field of view is uniform when p = 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872